Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification, paragraph [0001], line 2:  --now abandoned,-- has been added after “2014,”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nebrigic et al (8,882,758) disclose a similar device having a plurality of electrodes (24,26,28,30) located on one or more pads (32) having a connecting portion.  However, there is no disclosure of a plurality of elastic members that support a second side of the pad(s).  In particular, it is noted that the electrodes are on a side of the substrate away from the skin surface (para. [0030], for example) and hence providing a plurality of elastic members on a second side of the pad would require having elastic members that contact tissue during use of the device.  Eder et al (7,794,461) disclose elastic members supporting one side of an electrode to allow the electrodes to individually conform to tissue.  However, there is no suggestion of providing such elastic members as taught by Eder et al on “a second side of the pads” in the Nebrigic et al device since that would entail the elastic members on the tissue contacting side of the device which would interfere with the operation of the device.  Filloux et al (2008/0140069) also disclose elastic springs (292 – Figures 10A and 10B) to allow electrodes to conform to a tissue surface.  But such springs would need to be provided on the tissue-contacting side of the substrate of Nebrigic if they were to be on the “second side” of the pads, and would again not allow the device to function properly.  Stern et al (6,413,255), Weber (2008/0200969) and Knowlton (5,871,524) disclose other devices having one or more electrodes for contacting skin tissue, but fail to disclose the specific combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/January 28, 2022